UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6015



BRIAN RICHARD JORDAN,

                                            Petitioner - Appellant,

          versus


THOMAS CORCORAN, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-00-461-H)


Submitted:   April 27, 2001                 Decided:   June 7, 2001


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lisa Jo Sansone, Baltimore, Maryland, for Appellant. John Joseph
Curran, Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Richard Jordan seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny Jordan’s motion for a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   Jordan

v. Corcoran, No. CA-00-461-H (D. Md. Dec. 19, 2000).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2